Citation Nr: 1613768	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation on an extraschedular basis for the service-connected bilateral knee disabilities.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1987 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in Baltimore, Maryland in December 2010.  This transcript has been associated with the file.

In December 2012, the Board remanded the extraschedular portion of the Veteran's increased rating claim for further evidentiary development.  The matter is back before the Board.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that her service-connected disability prevents her from working.  In this case, the record raises a TDIU issue, as the Veteran's representative reported that the Veteran could no longer maintain employment due to the functional loss and impairment from her service-connected bilateral knee disabilities.  See October 2015 brief.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Virtual VA paperless claims processing system contains VA treatment records dated from February 2007 to November 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in October 2015.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it has determined that a remand is necessary for further development.

The Director of Compensation and Pension Service decision dated in February 2013 discussed a Baltimore VA Medical Center (VAMC) orthopedic consultation for the service-connected knee disabilities performed on January 15, 2013.  The May 2013 Supplemental Statement of the Case (SSOC) also referenced this orthopedic examination.  Unfortunately, the record does not contain the aforementioned January 2013 orthopedic examination; the most recent treatment records from the Baltimore VAMC are dated in November 2012.  As this orthopedic examination contains information necessary to decide the Veteran's claim for entitlement to an increased evaluation on an extraschedular basis for the service-connected bilateral knee disabilities, the AOJ should obtain all outstanding VA treatment records pertaining to the Veteran's service-connected bilateral knee disabilities, to specifically include the report from the orthopedic examination conducted on January 15, 2013, at the Baltimore VAMC.  All obtained records should be associated with the evidentiary record.

The Board notes that since it has determined that a claim for a TDIU is part of the increased rating on an extraschedular basis claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the Veteran's electronic 
folder any outstanding VA treatment records pertaining to her service-connected bilateral knee disabilities, to specifically include the report from the orthopedic examination conducted on January 15, 2013, at the VA Medical Center in Baltimore, Maryland referenced in the May 2013 SSOC. 

	If the identified information is not obtainable (or does 
	not exist), the Veteran and her representative should 
	be notified and the record clearly documented.

2.  Ensure that all notification and development action 
	required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are 
	fully complied with and satisfied with respect to the 
	issue of entitlement to a TDIU rating pursuant to 
	38 C.F.R. § 4.16.  The notice should include an 
	explanation as to the information or evidence needed 
	to establish a disability rating and effective date of any 
	increase for the claim on appeal, as outlined by the 
	Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
	473 (2006).

3.   Conduct any other appropriate development deemed 
	necessary.  Thereafter, readjudicate the claims, 
	considering all evidence of record.  If any benefit 
	sought remains denied, the Veteran and her 
	representative must be provided an SSOC.  An 
	appropriate period of time must be allowed for
   response.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




